816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rodney KNUCKLES, aka Ricky Johnson, Petitioner-Appellant,v.STATE OF OHIO, Respondent-Appellee.
No. 86-4067.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MARTIN, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This matter is before the Court for consideration of appellant's motion for counsel on appeal from the district court's dismissal of his petition for a writ of habeas corpus (28 U.S.C. Sec.2254).  The case has been referred to a panel of this Court pursuant to Rule 9(a), Rules of the Sixth Circuit, and upon examination of the record, we conclude that oral argument is not needed.


2
For the reasons stated in the magistrate's report and recommendation, adopted by the district court, the order of October 22, 1986, is affirmed.  The motion for appointment of counsel is denied.  Rule 9(b), Rules of the Sixth Circuit.